Emery, C. J.
This was an action at law, a writ of entry. The plea was nul disseisin. The case was by agreement of parties sub*305mitted, without any reservations or stipulations, to the presiding Justice for decision without the aid of a jury, as authorized by R. S., ch. 79, sec. 53. The presiding Justice heard the case and awarded judgment for the plaintiff, whereupon the defendant filed a motion to have the decision set aside and a new trial ordered upon the ground that the decision was against the law and the evidence.
The motion cannot be considered. The Law Court has no jurisdiction over such a motion. R. S., ch. 79, sec. 46, does not include it. The parties selected their own tribunal, entrusted to that tribunal the final decision of their case and of all questions of law and fact involved, and authorized it to enter final judgment accordingly. That decision is not reviewable by the Law Court. No leave to except to rulings of law was reserved, and the presiding Justice was made by the parties the sole judge of the weight and effect of the evidence. They must abide by his judgment.
We think no citation of authorities is necessary to establish the above propositions.

Motion dismissed.